DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending. Claim 9 is cancelled and claims 1-8, 10-15 are examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawazu US20050221164A1.

	Regarding claim 1, Kawazu teaches a secondary battery connecting to an external circuit through a first output terminal and a second output terminal (Kawazu, [0003]-[0059], [0075]-[0116], Tables 1-2, Figs. 1-14, secondary battery 1-2, external circuit 10, first output terminal 11, second output terminal 12) comprising: 
an accumulator; a plurality of protection circuits, each of the protective protection circuits comprising two fuses, a heater and a rectifier element, the heater being configured to heat and blow the two fuses, the two fuses being in series connection to form a series circuit, the heater and the rectifier element connecting to a junction between the two fuses, the series circuits of the protection circuits being in parallel to each other, and a switch element connecting to the heater and the rectifier element; wherein one of the two fuses of each of the protection circuits connects to the first output terminal, and the switch element connects to the second output terminal (Kawazu, [0074], [0076]-[0083], Figs. 1-4, accumulator 5, protection circuits U1-U3, fuses fa-fb, heater h, D1-D3 and Sw1-Sw3 rectifiers, switch element 4),
the heater and the rectifier element being in parallel connection, the examiner notes that given the broadest reasonable interpretation Kawazu encompasses this limitation (Kawazu, “rectifier elements are inserted into the current path” [0056]), where Kawazu explicitly shows the rectifier element inserted into the current path in series with the heater, the rectifier element can be inserted into the current path, namely either in series or parallel (a finite number of predictable solutions) and as it is well known in the art that circuits can be in either a series or parallel connection and Kawazu simply requires the rectifier be inserted in the current path, one of ordinary skill in the art would expect placing the rectifier and heater elements in parallel would have a reasonable expectation of success, therefore one of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to try the configuration wherein the heater and the rectifier element being in a parallel connection, absent a showing of unexpected results, with a reasonable expectation of success (see MPEP § 2143, E),
and wherein the secondary battery further comprises a control circuit to control the switch element, and when the control circuit detects an abnormality, the control circuit sends a signal to turn on the switch element (Kawazu, [0084], Figs. 1-4, control circuit 6).

Regarding claim 2, modified Kawazu further teacher wherein the rectifier element is a diode (Kawazu, [0083]).

Regarding claim 3, modified Kawazu discloses all of the limitations of claim 2 including the rectifies being in parallel to the heater as set forth above. Modified Kawazu further teaches wherein when the diode is forward-biased, current or the residual current does not go through the rectifier element in parallel to the heater (Kawazu, [0086]).

Regarding claim 4, modified Kawazu discloses all of the limitations of claim 2 as set forth above. Modified Kawazu further teaches wherein the diode has an anode connecting to the switch element (Kawazu, [0056], [0089]-[0090], Figs. 1-2, rectifier elements D1-D3, switch element 4)
and a cathode connecting to the junction between the two fuses of the protection circuit (Kawazu, [0036]), the examiner notes that as Kawazu teaches one end of the heater is connected to the junction between the two fuses (Kawazu, [0036]) and one end of the rectifier is connected to the other end of the heater (Kawazu, [0037]), it would be obvious to one of ordinary skill in the art before the effective filing date to have place the rectifier in parallel with the heater, as set forth above in claim 1, and that the other end (cathode) of the rectifier would be connected to the junction between the two fuses of the protection circuit.

Regarding claim 5, modified Kawazu discloses all of the limitations of claim 4 as set forth above. Modified Kawazu further teaches wherein the series circuit of the two fuses connects to a positive terminal of the accumulator (Kawazu, [0079]-[0080], Figs. 1-4, fuses fa-fb, accumulator 5).

Regarding claim 6, modified Kawazu discloses all of the limitations of claim 2 as set forth above. Modified Kawazu further teaches wherein the diode has a cathode connecting to the switch element (Kawazu, [0086]-[0087], Figs. 1-2, rectifier elements D1-D3, switch element 4)
and an anode connecting to the junction between the two fuses of the protection device (Kawazu, [0036]), the examiner notes that as Kawazu teaches one end of the heater is connected to the junction between the two fuses (Kawazu, [0036]) and one end of the rectifier is connected to the other end of the heater (Kawazu, [0037]), it would be obvious to one of ordinary skill in the art before the effective filing date to have place the rectifier in parallel with the heater, as set forth above in claim 1, and that the other end (anode) of the rectifier would be connected to the junction between the two fuses of the protection circuit.

Regarding claim 7, modified Kawazu discloses all of the limitations of claim 7 as set forth above. Modified Kawazu further teaches wherein the series circuit of the two fuses connects to a negative terminal of the accumulator (Kawazu, Fig. 1 fuses fa-fb, accumulator 5).

Regarding claim 8, modified Kawazu further discloses wherein the rectifier element is a metal-oxide-semiconductor transistor (Kawazu, [0090]-[0093], [0115], Fig. 3 rectifier elements Sw1-Sw3).


    PNG
    media_image1.png
    1230
    865
    media_image1.png
    Greyscale
Regarding claim 10, modified Kawazu further discloses wherein if blown fuses of the protection circuits are not at the same side 


residual current goes through the heater of the protection circuit in which the fuse connecting to the first output terminal is blown

    PNG
    media_image2.png
    1230
    865
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    1230
    865
    media_image3.png
    Greyscale
and the fuse connecting to the accumulator is not blown so as to blow the fuse connecting to the accumulator (Kawazu, [0028]-[0029], Fig. 14).

Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would expect circuits having substantially identical components arranged in a substantially identical manner to exhibit substantially identical behavior. Given that Kawazu discloses circuit components arranged in a fashion substantially identical to the configuration claimed by applicants, the modified circuit of Kawazu would be expected to behave in a manner substantially identical to applicants’ claimed circuit, including wherein if blown fuses of the protection circuits are not at the same side, residual current goes through the heater of the protection circuit in which the fuse connecting to the first output terminal is blown and the fuse connecting to the accumulator is not blown so as to blow the fuse connecting to the accumulator (Kawazu, [0088]-[0090]). See MPEP § 2112.01, I.

Regarding claim 11, Kawazu teaches a protection device of a secondary battery (Kawazu, [0032]-[0059], [0076]-[0110], Figs. 1-4 and 10, protective circuits U, U1-U3) comprising:
two fuses connecting to a junction to form a series circuit having two ends connecting to a first external terminal and a second external terminal; a heater for heating and blowing the fuses and having an end connecting to the junction and another end connecting to a third external terminal (Kawazu, [0074], [0076]-[0083], Figs. 1-4, accumulator 5, protection circuits U and U1-U3, fuses fa-fb, heater h and ra-rb, D1-D3 and Sw1-Sw3 rectifiers, switch element 4, terminals ta-tc),
the heater and the rectifier element being in parallel connection, the examiner notes that given the broadest reasonable interpretation Kawazu encompasses this limitation (Kawazu, “rectifier elements are inserted into the current path” [0056]), where Kawazu explicitly shows the rectifier element inserted into the current path in series with the heater, the rectifier element can be inserted into the current path, namely either in series or parallel (a finite number of predictable solutions) and as it is well known in the art that circuits can be in either a series or parallel connection and Kawazu simply requires the rectifier be inserted in the current path, one of ordinary skill in the art would expect placing the rectifier and heater elements in parallel would have a reasonable expectation of success, therefore one of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to try the configuration wherein the heater and the rectifier element being in a parallel connection, absent a showing of unexpected results, with a reasonable expectation of success (see MPEP § 2143, E).

Regarding claim 12, modified Kawazu further teacher wherein the rectifier element is a diode (Kawazu, [0083]).

Regarding claim 13, modified Kawazu discloses all of the limitations of claim 12 as set forth above. Modified Kawazu further teaches wherein the diode has an anode connecting to the third external terminal (Kawazu, [0082]-[0083])
and a cathode connecting to the junction (Kawazu, [0036]), the examiner notes that as Kawazu teaches one end of the heater is connected to the junction between the two fuses (Kawazu, [0036]) and one end of the rectifier is connected to the other end of the heater (Kawazu, [0037]), it would be obvious to one of ordinary skill in the art before the effective filing date to have place the rectifier in parallel with the heater, as set forth above in claim 11, and that the other end (cathode) of the rectifier would be connected to the junction between the two fuses of the protection circuit.

Regarding claim 14, modified Kawazu discloses all of the limitations of claim 12 as set forth above. Modified Kawazu further teaches wherein the diode has a cathode connecting to the third external terminal (Kawazu, [0086]-[0087])
and an anode connecting to the junction (Kawazu, [0036]), the examiner notes that as Kawazu teaches one end of the heater is connected to the junction between the two fuses (Kawazu, [0036]) and one end of the rectifier is connected to the other end of the heater (Kawazu, [0037]), it would be obvious to one of ordinary skill in the art before the effective filing date to have place the rectifier in parallel with the heater, as set forth above in claim 11, and that the other end (anode) of the rectifier would be connected to the junction between the two fuses of the protection circuit.

Regarding claim 15, modified Kawazu further teaches wherein the rectifier element is a metal-oxide-semiconductor transistor (Kawazu, [0090]-[0093], [0115], Fig. 3 rectifier elements Sw1-Sw3).

Response to Arguments
Applicant’s amendments, filed 18 July 2022, have overcome the objections to the specification. The objections to the specification have been withdrawn.

Applicant’s arguments, see pp. 5, filed 18 July 2022, with respect to claims 1-8 and 10-15 have been fully considered and are persuasive.  The 112(a) rejection of claims 1-8 and 10-15 has been withdrawn. 

Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive.
Applicant recites the Graham factual inquiries in reference to rejecting a claim based on obvious to try with a reasonable expectation of success. As regarding Kawazu and the Graham factual inquiry:
Cell phones and portable personal computers secondary batteries have a design need for protection circuits (Kawazu, [0003]), as evidenced by OCLC Information Consumer Technologies 2010 (document provided), showing smartphone ownership in the USA rose from 2% in March 2005 to 23% in September 2010, requiring the need of portable batteries and associated circuitry.
There are a finite number of solutions as all the components, based on available discrete components/devices, provide a determinable finite number of workable combinations to support the associated circuitry.
One of ordinary skill in the art would be qualified at a masters, PhD level or equivalent experience within the engineering field would have the knowledge and experience to try many multiple circuit topologies with the use of art known tools which can provide real-time solutions, as evidenced by OrCAD (founded in 1985; https://web.archive.org/web/20180626184354/https://www.orcad.com/products/orcad-pcb-designer/overview) which allows one of ordinary skill in the art to perform circuit topology exploration, constraint development and signal integrity analysis from the schematic during design entry in real-time.
As discussed in the previous office action (filed 27 April 2022), and further elaborated below, it would be obvious to one of ordinary skill in the art holding a masters or higher engineering degree, or equivalent experience, to build and explore circuitry design to support the portable battery markets.

As applicant notes on p.6, the change from series connection to a parallel connection is merely a simple modification and one of ordinary skill in the art would find it obvious that the simple modification would make the design have a different current, voltage, resistance and would change the current path (series vs parallel paths are not the same, as is well known in the art). This is a design choice and one or ordinary skill in the art knows that for a design consideration, such as the simple modification from series to parallel connection, the effort is commensurate with the design imperative. Further, known work in one field of endeavor may prompt variations (series vs parallel connection) of it for use in either the same field or a different one based on design incentives or other market forces (as noted above) if the variations are predictable to one of ordinary skill in the art (see OrCAD above). See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, F.). 
Within the known field of endeavor, variations prompted such as switching from series to parallel connection, the Courts have held that if a claimed invention reads on the prior art except with regard to the position of a component of a device, the invention is unpatentable if switching the position of the component would have not modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, switching the series to parallel, while being a different design choice as noted above, would not modify the operation of the device, which is to prevent undesired discharge (Kawazu, [0015]; Instant [0038]-[0039]). 
Applicant states “he/she cannot expect success is because it is impossible to predict results of all different scenarios in the new design (for example, some fuses are blown while others are not) unless he/she puts a lot of research efforts on finding out what results would be obtained in each of all scenarios.” As discussed above, there are a finite number of solutions as all the components, based on available discrete components/devices, provide a determinable finite number of workable combinations to support the associated circuitry. More specifically, for six fuses (open or closed) and three rectifiers (series or parallel connection), there are around 500 different scenarios, which one of ordinary skill in the art, using art known programs such as OrCAD, can navigate and obtain real-time solutions, without undue experimentation and which is within the ambit of knowledge of one of ordinary skill in the art.
This is dealing with the deterministic aspects of the design choice for the protection circuit and which is only a part of the pool of knowledge of the field of electronics and circuit design. While ascertaining which fuse within the circuit will blow and under which conditions cannot be predicted in the same way within a deterministic framework, there is an entire field of stochastic systems and analysis where large numbers of situations are sampled repeatedly and based on these results, one can in turn make useful predictions based on the probability of an event/scenario occurring, as evidenced by Preibisch (Preibisch, Jan B., Piero Triverio, and Christian Schuster. "Design space exploration for printed circuit board vias using polynomial chaos expansion." 2016 IEEE International Symposium on Electromagnetic Compatibility (EMC). IEEE, 2016). Deterministic and stochastic methods are well known to those of ordinary skill in the art, as discussed above, for determining the properties and behavior of different circuit topologies and designs and would be part of routine experimentation during the design of a circuit.
Further, the Courts have held that the quantity of experimentation needed to be performed by one skilled in the art is only one factor involved in determining whether "undue experimentation" is required to make and use the invention. "[A]n extended period of experimentation may not be undue if the skilled artisan is given sufficient direction or guidance," such as a program like OrCAD or stochastic methods can provide. In re Colianni, 561 F.2d 220, 224, 195 USPQ 150, 153 (CCPA 1977). " ‘The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.’" In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 498, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)). Time and expense are merely factors in this consideration and are not the controlling factors. United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989). See MPEP § 2164.06.
Therefore, one of ordinary skill in the art would find it obvious to change from a series connection to a parallel connection as a simple modification, being a rearrangement of parts and design choice, using routine experimentation having a reasonable expectation of success that would not modify the operation of the device, which is to prevent undesired discharge.
	Applicant states, “As a matter of fact, in Kawazu's series connection design, there will be no current or residual current existing in the protection circuit no matter what the scenario is.”
	In regards to Kawazu series connection design which faces the same scenario as Fig. 5 of the present application, as applicant has modified the figure claiming to show the scenario in  Kawazu, the examiner agrees, there would be no current existing in the protection circuit as there is no path to the return/neutral line as applicant has it depicted. However, applicant has altered the functioning of the circuit in disconnecting D1-D3, which is not the case for the invention of Kawazu, which would have D1-D3 connected, providing a path to the return/neutral line. One of ordinary skill in the art would find it obvious that when there is a path to the neutral/return line current flows and there would be current existing in the protection circuit.

    PNG
    media_image4.png
    934
    669
    media_image4.png
    Greyscale
	In Kawazu, [0090] refers to the first example of Kawazu’s invention and the teaching “one rectifier element D2 is reverse-biased,” is with reference to Kawazu Figs. 1-2 and refers specifically to the situation shown in Kawazu Fig. 2 (see below) where protection circuit U1 is connected to the return/neutral line and a current flows. D2 is reverse biased according to the current flow, namely that the current will not flow back through D2 into U2 (see blue arrow below). 

In applicant’s example (see below), however, D2 is not reverse biased, according to the current flow as there is a connection to the return/neutral line and there will be a current flow in the circuit U2, as well as U3 though not shown for clarity, as evidenced by Diode Operation (https://web.archive.org/web/20180312132647/https://energyeducation.ca/encyclopedia/Diode_o
    PNG
    media_image5.png
    934
    698
    media_image5.png
    Greyscale
peration),

Therefore, in Kawazu’s circuit if the blown fuses in the protection circuits are not at the same side, there will be residual current existing in Kawazu’s as in the instant application's parallel design, and the residual current will continuously flow through the protection circuits to blow the remaining fuses to cease the current, further demonstrating that the rearrangement of parts through an obvious to try finite number of options, switching from series to parallel connection, would not modify the operation of the device as taught by Kawazu.
	As stated above, it is not impossible to predict results in real-time of all the finite and measurable scenarios in not just the design as claimed by applicant but also other configurations obvious to one of ordinary skill in the art, that neither Kawazu nor applicant have claimed, but rather can be predicted through deterministic and stochastic methods known to one of ordinary skill in the art and able to provide real-time solutions thereby avoiding undue experimentation in the design of the circuit.
	Applicant states:

“Claim 1 of Kawazu only claims that the rectifier element is in series connection with the heater, without claiming that the rectifier element can be in parallel connection with the heater. In other words, if Kawazu believes that he could expect success in case the rectifier element is in parallel connection with the heater, he should reasonably and undoubtedly claim such parallel connection also in claim 1 and/or other dependent claims. However, rather than that, throughout Kawazu's specification and/or drawings, Kawazu is wholly silent regarding that the rectifier element can be in parallel connection with the heater. Apparently, it proves that even a person like Kawazu who is skilled in the art cannot expect success with use of a parallel connection design, let alone a person of ordinary skill in the art can expect success.”

Barring a showing of Kawazu stating such, this is speculation on applicant’s part. An inventor/assignee has specific and limited aims with a patent application and just as applicant has not claimed all finite configurations that one of ordinary skill in the art would find obvious to try with a reasonable expectation of success and without undue experimentation, as their invention is not directed toward such limitations. Additionally, the Courts have held that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP § 2123.
	As has been amply shown above, the Graham factual inquiries have been satisfied including (4), as set forth above, and therefore the prior art as cited in the previous office action (filed 27 April 2022) teaches or suggests each and every element of independent claims 1 and 11, as well as their dependent claims and the previous 25 U.S.C. 103 rejections of claims 1-8 and 10-15 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728